Citation Nr: 1703274	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-45 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease (GERD), status post partial fundoplication, prior to December 11, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to extra schedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected left ilioinguinal nerve neuralgia status post spinal cord stimulator implant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1980 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in November 2013.  At that time, the Board denied an initial rating greater than 10 percent for left ilioinguinal neuralgia on a schedular basis and bifurcated the issue of entitlement to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant, and remanded that issue for further development.  The Board also remanded the issue of a higher initial evaluation for GERD at that time.  

The RO, in an April 2016 rating determination, increased the Veteran's disability evaluation for his GERD from noncompensable to 10 percent disabling and assigned an effective date of December 11, 2014.  As a result of the RO's actions the Board has listed the issue as such on the title page of this decision.  

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim for higher initial evaluations for GERD, the Veteran, at his November 2016 hearing, testified that the symptoms associated with his service-connected GERD had increased in severity since the time of the prior VA examination performed in December 2014.  He indicated that the results of that examination did not adequately reflect his current symptoms and that the symptoms reported by the examiner at that time did not reflect his current symptomatology.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As it relates to the claim for an extra schedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant, the Board notes that in the prior remand, the Board found that the Veteran's service-connected left ilioinguinal nerve injury affected him in ways not contemplated in the schedular criteria.  It noted that in December 2008, the Veteran underwent implantation of a dual lead percutaneous ANS Octrode spinal cord stimulator implant.  He had been advised of a "60 degree flexion rule" wherein he was instructed to limit trunk flexion to 60 degrees, as further motion increased the probability of moving the stimulator lead.  See Pain Clinic of Northwest Florida Report dated April 11, 2006.  Thus, the Board indicated that the Veteran might experience some thoracolumbar spine physical limitations due to the implanted stimulator.  The Board further observed that the Veteran described the implantation device as requiring battery recharges, and having difficulty sitting and lying down due to the location of the implantation device.  The Board observed that the Veteran underwent surgery in November 2012 to replace the ANS pulse generator.  The Board found that the criteria of DC 8530 did not reasonably describe this particular Veteran's disability level and symptomatology associated with his spinal cord stimulator implant. 

The matter was referred to the Director Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3 321(b) for the service-connected left ilioinguinal nerve neuralgia status post spinal cord stimulator implant.   

In a March 2016 decision, the Director noted that the matter had been referred for extra-schedular entitlement consideration for right and left ilioinguinal nerve damage in excess of 10 percent each.  The Director indicated that the RO had submitted a request for this review and all evidence included in the referral had been incorporated into the decision.  The Director observed that the Board had remanded the case to C&P Service based on the rating schedule not contemplating implantation devices.  

The Director indicated that the medical evidence showed that the Veteran underwent a surgical implantation of a spinal cord stimulator in December 2008 to relieve inguinal pain because the ilioinguinal nerve was cut in a previous procedure.  He further observed that the May 2013 VA examination showed the Veteran reporting an ache in both groins, which was better with the stimulator.  Mild intermittent dull pain was noted in the lower extremities.  Muscle strength was within normal limits.  Reflexes and sensation were normal throughout.  Mild incomplete paralysis was noted on both right and left ilioinguinal nerves.  The Veteran's peripheral nerve condition had no functional impact on his ability to work.  

The Director indicated that the evidentiary record did not support criteria for entitlement to extra-schedular evaluation for right and left ilioinguinal nerves in excess of 10 percent.  He noted that the objective medical findings revealed a mild ache resulting five years after the surgical implantation device.  The Director stated that the rating schedule under 38 C.F.R. § 4.124a provided ample opportunity for an increased evaluation when considering 38 C.F.R. § 4.20.  The Director further noted that if secondary spinal conditions developed, 38 C.F.R. § 4.71a provided for any musculoskeletal involvement.  He stated that no evidence was proffered to show an unusual disability picture, frequent hospitalization or any interference with employment.  The Director indicated that because the facts of the case failed to establish any extra-schedular entitlement pursuant to Thun v. Peake, no extra-schedular evaluation was warranted. 

At his November 2016 hearing, the Veteran testified as to the difficulties related to the spinal stimulator implant.  He reported that the stimulator affected his everyday activities, to include how he had to sit, if he leaned back, pain in the groin area, and burning pain at the site of the implant.  He also indicated that it impacted his employment in that he could not participate in group activities.  The Veteran stated that he felt as though there had been no consideration given to the effects of the stimulator when rating his disability.  The Veteran and his representative also indicated that the stimulator might be impacting an additional nerve.  

The Board notes that while the Veteran has been afforded VA examinations addressing the ilioinguinal nerve, there are insufficient findings in the record of the impact of the stimulator as it relates to the Veteran's current disability.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO should schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his service-connected GERD, status post partial fundoplication.  All appropriate testing should be performed and all findings reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her opinion.  The examiner should comment on the absence or presence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; or other symptom combinations productive of severe impairment of health.  The examiner is also requested to render an opinion as to whether service- connected GERD, status post partial fundoplication, results in esophageal stricture and if so, describe the overall severity of stricture present (e g, mild, moderate, or severe).

3.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiners for review and the examiners should note such review in his/her reports.  The examiners are to elicit from the Veteran all complaints and report all symptoms associated with the ilioinguinal nerve as well as those associated with the spinal stimulator.  The examiner is also requested to specifically identify any orthopedic and/or neurological impairments resulting from the spinal stimulator.  The examiner is further requested to comment on the impact caused on the Veteran's employment by the ilioinguinal nerve impairment and the spinal stimulator.  

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After performing the actions listed above, including any other development deemed necessary by the RO, and reviewing the claims folder and all other pertinent evidence, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

